Citation Nr: 9924414	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected 
status post fracture of the right fifth metatarsal with 
calcaneal spurring. 

2.  Entitlement to a compensable rating for status post 
fracture of the right fifth metatarsal with calcaneal 
spurring. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for service connection has been obtained 
or requested.

2.  The competent and probative medical evidence does not 
show that the veteran had arthritis of the right knee in 
service, that arthritis of the right knee was compensably 
manifested within one year after active service, or that the 
right knee disability is otherwise related to active service, 
including the service-connected right foot disability.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability was not incurred in 
or aggravated by service and arthritis of the right knee not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The right knee disability is not proximately due to or 
the result of service-connected status post fracture of the 
right fifth metatarsal with calcaneal spurring.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that on the February 1966 
entrance examination the veteran's lower extremities were 
normal.  On April 23, 1967, the veteran's right foot was run 
over by a truck-trailer wheel.  There was pain and swelling 
over the dorsal aspect of the fourth and fifth metatarsals.  
X-rays revealed a fracture of the right fifth metatarsal.  
The veteran was put in a short leg cast with crutches and was 
given an L3 profile.  On May 25, 1967, the cast was removed.  
The veteran reported that he did not have any problems.  A 
physical examination revealed no tenderness to palpation and 
no deformities.  In June 1967, the veteran received follow-up 
treatment.  It was noted that there were no problems, 
including no pain and no deformities.  In October 1967, the 
veteran reported that his right foot hurt.  

In November 1972, the veteran reported that he had had pain 
in the right hip joint for the past 3 months.  Physical 
examination was negative for any abnormalities, but X-rays 
were scheduled.  In December 1972, it was noted that the X-
rays of the right hip were normal.  In July 1973, the veteran 
reported that he had pain in the right hip for the past year.  
Specifically, he indicated that he had pain after sitting, 
which would last for the first 5 to 6 steps of walking.  The 
veteran indicated that he did not have pain in any other 
joints.  The physical examination revealed a full range of 
motion in the right hip and that there was no tenderness.  
The impression was probable degenerative joint disease.  The 
veteran underwent a periodic physical examination in August 
1980; the lower extremities were normal.  

On March 5, 1986, the veteran reported that he had had some 
pain in his right hip, but none recently.  He also said that 
he had had some pain in the lateral aspect of the right foot, 
but no chronic problems.  The assessment was pain in the 
lateral aspect of the right foot.  On March 6, 1986, the 
veteran underwent his service retirement examination.  On the 
report of medical history, he noted that he had not had a 
trick or locked knee, but that he had swollen or painful 
joints.  However, it was noted that the veteran was referring 
to his right hip.  On one copy of the report of medical 
history, he gave a history of arthritis, rheumatism, or 
bursitis, and on another copy of the report he denied such a 
history.  On physical examination, the lower extremities 
(except for the feet) were normal.  Arthritis of the right 
knee was not diagnosed.  It was noted that the veteran had 
had a fracture of the right fifth metatarsal and that there 
was some discomfort over the fracture site.  X-rays of the 
right hip were normal, while X-rays of the right foot 
revealed findings consistent with a history of trauma to the 
lateral aspect of the foot.  There were no X-rays of the 
right knee.  On March 17, 1986, the veteran had a follow-up 
X-ray on his right foot.  The assessment was small calcaneal 
spurring, which was asymptomatic at the present, and a callus 
formation in the fifth metatarsal that was proximally 
secondary to the fracture.  

On April 10, 1986, the veteran reported that he had muscle 
pain in both calves.  He indicated that the pain started when 
he went running and that it went from the side of his ankles 
to the anterior low legs.  He reported that there was no 
history of an injury.  The physical examination revealed that 
the veteran had a good range of motion without any 
neurovascular dysfunction.  There was tenderness to palpation 
in the anterior medial area of the lower legs.  The 
assessment was a strain of the lower legs. 

On March 25, 1994, a nurse practitioner noted that the 
veteran had right knee pain that was secondary to an injury 
in 1967 and that there was an "onset" on March 24, 1994.  
The assessment by an examiner was rule out arthritis.  In 
April 1994, there was an assessment of post-traumatic 
osteoarthritis of the right knee and right foot, and in 
September 1994, the veteran had follow-up treatment for his 
right knee pain.

In a September 1996 VA Form 21-4138, the veteran reported 
that his right knee started giving him problems during active 
service from 1972 to 1976 when he was stationed in Spain. 

On a December 1996 VA joints examination, the veteran 
reported that he had pain on the lateral side of the right 
knee.  He rated the intensity of that pain as a five on a 
scale of zero to ten.  The physical examination revealed that 
there was no swelling or edema.  However, there was 
tenderness over the lateral collateral ligament.  A 
ballottement of the patella revealed mild crepitus.  In 
particular, mild crepitus was noted on the interior and 
posterior movement.  The McMurray's and drawer tests were 
negative.  The muscle strength in the right knee was greater 
than the muscle strength in the left knee.  There was no 
deformity, lateral instability or subluxation of the right 
knee.  The range of motion of the right knee was flexion to 
130 degrees and extension to zero degrees.  X-rays of the 
right knee revealed a probable loose body in the area of the 
popliteal fossa and a degenerative anterior spur at the 
tibial plateau.  The diagnosis was a calcified density in the 
right knee with a degenerative spur in anterior tibial 
plateau.

The veteran also underwent a VA examination of his feet.  He 
asserted that his right knee problem was due to his right 
foot disorder.  He reported that he had difficulty walking 
barefoot due to a swelling at the bottom of his foot.  The 
physical examination revealed that the veteran was able to 
stand, squat, supinate, pronate, and rise on his toes and 
heels.  His gait was normal.  

In a March 1997 VA Form 21-4138, the veteran stated that his 
current right knee disability began at the same time as his 
service-connected right foot disability.  He also said that 
the pressure he had had put on his right knee due to his 
right foot condition, had contributed to his current right 
knee disorder.

In his June 1997 VA Form 9, the veteran asserted that his 
right knee disorder was not only aggravated by his right foot 
disorder, but also related to the initial in-service injury 
to his right foot.  Specifically, he reported that, at the 
time of his injury, there was a great deal of swelling in the 
right knee.  He also noted that the cast used for treatment 
of that injury had gone up to his knee.

VA outpatient records reflect that on July 7, 1997, the 
veteran complained of pain in the right knee and right foot.  
A physical examination revealed that there was no change in 
the right foot, but that there was point tenderness in the 
right lateral knee.  The assessment was status post fracture 
of the right fifth metatarsal and arthritis of the right 
knee.  That same day, the veteran's primary care physician 
referred him to podiatry for an evaluation regarding surgical 
intervention because an old fracture of the right fifth 
metatarsal was severely painful and causing knee and hip 
pain.

At an August 1997 hearing held at the RO before a hearing 
officer, the veteran described the injury in 1967, stating 
that one wheel from the trailer ran over his foot and another 
wheel ran over the area just below his kneecap.  He indicated 
that his right knee was not fractured during that accident.  
He said that there was a lot of swelling in his knee during 
service and that he had problems with his knee when he was 
working on F-4s from 1972 to 1976.  He indicated that, when 
he walked sideways, his knee hurt and that his VA doctor said 
that the way he walked to compensate for his foot affected 
his knee and that his condition would get worse.  He also 
said that his VA doctor recommended a surgical evaluation.  
Hearing Transcript.

On September 9, 1997, a VA podiatrist noted that the veteran 
was referred by his primary care physician for consultation 
regarding an old fracture of the right fifth metatarsal, 
which was seriously painful and causing knee and hip pain, 
and that the veteran was to be evaluated for surgical 
intervention.  It was noted that the veteran had presumptive 
osteoarthritis secondary to the fracture of the intra-
articular of the right foot with chronic pain and limited 
activity.
 
In April 1998, the Board remanded the claim of service 
connection for a right knee disorder, in part for the RO to 
contact the veteran's treating VA physician regarding his 
purported opinion linking the veteran's right foot and knee 
disabilities.  In the fall of 1998 the RO made multiple 
attempts to contact the physician.  Finally, in January 1999, 
it was noted that the physician was on medical release from 
the VA.

The veteran was afforded another VA examination in February 
1999.  The examiner indicated that he had reviewed the 
veteran's claims file.  It was noted that a trailer ran over 
the veteran's foot in 1967 and that the injury was apparently 
a Jones fracture.  It was also noted that the fracture was 
treated with a short-leg walking cast and that it healed 
well.  The veteran reported that he had knee complaints back 
to the time of discharge from active service.  He said that 
X-rays were taken on discharge and that he was told there was 
nothing wrong with his knee.  The veteran indicated that his 
current complaint was tenderness in the right knee, 
particularly when he turned to his right, and identified the 
source of tenderness as the fibular head: the insertion of 
the fibular collateral ligament.  He indicated that he did 
not receive any treatment for the right knee and that there 
was no swelling.  

The physical examination revealed that the veteran actually 
limped over the left lower extremity.  The range of motion in 
the right knee was zero to 130 degrees.  The knee was stable 
to anterior-posterior, lateral, and rotatory stresses.  The 
examiner was unable to recreate the veteran's tenderness by 
varus stress of the knee.  McMurray's sign was negative, and 
there was no palpable arthritis.  The examiner noted that an 
old X-ray revealed a small spur on the tibial spine.  The 
examiner's impression was that there were normal physical 
findings and radiographic evidence of a spur.  The examiner 
noted that the veteran's foot situation was stable and well 
documented, and opined that it was "highly doubtful" that 
the knee injury was related to the abnormal gait from the 
right foot injury because the veteran simply did not limp 
over the right lower extremity.  The examiner indicated that 
it was "possible" that the same injury causing the foot 
problem also caused the knee problem; however, he noted that 
there was no documentation to support that possibility and he 
doubted that the current knee disability was post-traumatic 
arthritis resulting from the in-service foot injury.  He also 
opined that there was no positive connection between the in-
service crushing foot injury and the "non-pathology" in the 
right knee.

Legal Criteria

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the veteran has not 
submitted evidence of a well-grounded claim, there is no duty 
to assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service during wartime or during peacetime on or after 
January 1, 1947, and arthritis is manifested to a compensable 
degree within one year following discharge from service, that 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage, 10 Vet. App. at 495-97.

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995).   In order to show 
that a disability is proximately due to or the result of a 
service-connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally-related.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

The Court has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).   A layperson's account of what a 
physician said is also not competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Analysis

The March 25, 1994, notation and the opinion of the February 
1999 VA examiner as to a possible relationship between the 
veteran's right knee disorder and an in-service injury render 
the veteran's claim of entitlement to service connection for 
a right knee disability well grounded on a direct basis.  
Likewise, the 1997 notations from the veteran's treating VA 
physicians regarding a relationship between the right knee 
disorder and the service-connected right foot disorder render 
the appellant's claim of entitlement to service connection 
for a right knee disability well grounded on a secondary 
basis.  Thus, the VA has a duty to assist the appellant in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Board also finds that all relevant available evidence has 
been obtained and that the duty to assist the claimant is 
satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to Service Connection for a Right Knee Disorder 
on a Direct Basis

The competent and probative medical evidence does not show 
that the veteran had a chronic right knee disorder, including 
arthritis, in service.  The veteran's right foot was run over 
by a truck-trailer wheel in April 1967; however, the service 
medical records do not reveal any complaints or findings of a 
right knee disorder, and arthritis of the right knee was not 
diagnosed in service.  Additionally, prior to 1994 the 
veteran did not receive any treatment for a right knee 
disorder.  Although in his June 1997 VA Form 9 he indicated 
that he had a lot of swelling in his right knee at the time 
of the in-service injury, this is not supported by the 
service medical records created in conjunction with the right 
foot fracture.  In fact, there is no evidence from the 
service medical records that the right knee was injured in 
the accident.  

The veteran also did not complain to a medical professional 
about his right knee during his follow-up treatment 
subsequent to the April 1967 injury.  Although the veteran 
testified that he had knee problems during the 1970s when he 
was stationed in Spain, the only complaints in the 1970s 
regarding the right lower extremity as reflected in the 
service medial records pertain to pain in the right hip.  On 
the August 1980 physical examination, the lower extremities 
were normal.  On the veteran's service retirement 
examination, the lower extremities were again noted to be 
normal and there was no specific reference to any right knee 
problems by history or findings.  Although at the February 
1999 VA examination the veteran said that X-rays of the right 
knee were taken at the time of service separation, this is 
not corroborated by any service medical record entries, which 
show that only X-rays of the right hip and right foot were 
scheduled.  Thus, there does not appear to be a missing X-ray 
study of the right knee.  

The veteran's testimony about his right knee symptoms in 
service is not competent evidence of a chronic right knee 
disorder, to include arthritis, in service.  See Savage, 10 
Vet. App. at 495.  Also, his assertion in his March 1997 VA 
Form 21-4138 that his current right knee disorder began in 
service when his right foot was injured is not competent 
evidence because he is not shown to be qualified to determine 
the etiology of a medical condition, although he is competent 
to report observable symptoms.   See Espiritu, 2 Vet. App. at 
494-95.  Moreover, as to purported in-service knee symptoms, 
which have been mentioned in support of obtaining VA 
disability benefits, the Board finds the service medical 
records to be more probative, having been made 
contemporaneous with service and the foot injury.   

In addition, there are no medical records from the first 
post-service year regarding any right knee disorder.  
Therefore, the competent and probative medical evidence does 
not show that arthritis of the right knee was compensably 
manifested within one year after active service.  In short, 
the preponderance of competent, credible and probative 
evidence is against a finding that the veteran had a chronic 
right knee disorder in service.

Although the veteran alleges that he has had continuity of 
symptomatology since service, the competent and probative 
medical evidence does not show that his current right knee 
disorder is related to active service or to his reported 
continued symptomatology.  See Savage, 10 Vet. App. at 498.  
Although in March 1994 a nurse practitioner noted that the 
veteran had right knee pain secondary to an injury in 1967, 
there is no indication that she had reviewed the records or 
was providing anything but a history given by the veteran.  
Also, in April 1994, there was a diagnosis of post-traumatic 
arthritis of the right knee; however, the basis for that 
diagnosis is unclear since no findings were reported at that 
time and the causative trauma was not identified.  In July 
1997 there was an assessment of arthritis of the right knee, 
but the treating physician did not indicate that it was post-
traumatic in nature or link it to service.  In September 1997 
it was noted that the veteran's right foot was severely 
painful and was causing knee and hip pain, and that he had 
presumptive osteoarthritis secondary to the right foot 
fracture.  However, that notation does not specify the 
joint(s) affected by the "presumptive osteoarthritis."  
Likewise, although the February 1999 VA examiner noted it was 
"possible" that the same injury that caused the right foot 
problem caused the right knee problem, he doubted that it had 
and doubted that the veteran had post-traumatic arthritis of 
the right knee.  He noted that there was no documentation to 
support the possibility that the veteran's right knee was 
also injured during the April 1967 accident.  In fact, the 
examiner referred to the "non-pathology of the right knee 
and found it "highly doubtful" that any abnormal gait was 
related to a right knee disability since the veteran did not 
limp "over" the right.  

This February 1999 VA examiner's opinion is of substantial 
probative value since he reviewed the claims file and 
prepared an opinion intended to address specific matters in 
this case; thus, his opinion is of more probative value than 
other opinions regarding the etiology of the right knee 
disorder.  In addition, the veteran's contention in his June 
1997 VA Form 9 - that his current right knee disability is 
related to active service - is not competent evidence of such 
a relationship since, as a lay person, he is not qualified to 
determine medial causation.  See Espiritu, 2 Vet. App. at 
494-95.  In sum, the preponderance of evidence is against a 
finding that the veteran's right knee disorder is related to 
active service, his reported continued symptomatology or his 
right foot disability.

For the reasons stated above, the Board concludes that the 
preponderance of the competent and probative evidence is 
against a finding that the right knee disability was incurred 
in or aggravated by service.  The preponderance of the 
evidence is also against a finding that arthritis of the 
right knee was compensably manifested within one year after 
active service.  Consequently, the Board concludes that 
service connection for a right knee disability on a direct 
basis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

Entitlement to Service Connection for a Right Knee Disorder 
as Secondary to the Service-connected Right Foot Disorder

The competent and probative medical evidence does not show 
that the veteran's right knee disability is proximately due 
to or the result of his service-connected right foot 
disorder.  In July 1997 the veteran's primary care physician 
referred him to a podiatrist because of an old fracture of 
the right fifth metatarsal that was severely painful and 
"causing knee and hip pain," for an evaluation regarding 
surgical intervention.  However, there is no indication that 
the doctor had reviewed the claims file and he did not 
provide any explanation or basis for his conclusion.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' satisfying the Grottveit requirement." LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  With regard to the 
notation on September 9, 1997, by the VA podiatrist, that 
doctor used the exact same language as the veteran's primary 
care physician regarding the etiology of the knee pain.  The 
diagnosis of presumptive osteoarthritis as secondary to the 
right foot fracture is not specific as to whether the 
arthritis involves just the right foot or also the right 
knee, and, like the primary care physician, there is no 
indication that the podiatrist reviewed the veteran's claims 
file.  Also, the podiatrist did not provide any additional 
bases for the above-mentioned conclusion.  Id.  

On the other hand, the February 1999 VA examiner did review 
the veteran's claim file.  He opined that it was highly 
doubtful that the knee injury was related to an abnormal gait 
from the right foot injury because the veteran simply did not 
limp over the right lower extremity.  In addition, on the 
December 1996 VA foot examination, the veteran's gait was 
found to be normal.  Thus, the opinion of the February 1999 
VA examiner is given more probative value than the other 
opinions regarding a relationship between the right knee 
disability and the service-connected right foot disability.  

As to the veteran's contention that his right foot disorder 
is aggravating his right knee disorder, again it is noted 
that the veteran is not shown to be qualified to provide a 
competent medical opinion.  See Espiritu, at 494-95.  Also, 
the veteran's testimony regarding what his primary care 
physician told him about a relationship between his right 
knee disability and right foot disability is not competent 
evidence because it is a layperson's account of what a 
physician said.  Robinette, 8 Vet. App. at 77.  

In short, the preponderance of the competent and probative 
evidence is against a finding that the veteran's right knee 
disability was caused or permanently aggravated by his 
service-connected status post fracture of the right fifth 
metatarsal with calcaneal spurring.  Accordingly, the Board 
concludes that service connection for a right knee disability 
on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1998).



ORDER

Service connection for a right knee disability is denied.


REMAND

Subsequent to the April 1998 remand, the RO received 
outpatient treatment records from the VA Medical Center in 
Las Vegas, Nevada.  In November 1997, the assessment was a 
malunion of the right fifth metatarsal.  Also, a December 
1997 MRI of the right foot revealed that degenerative joint 
disease was present and that there was no evidence of 
pseudoarthrosis about the fifth metatarsal to suggest 
nonunion.  In 1998, the assessment was post-traumatic 
degenerative joint disease of the right foot.

The veteran's foot disability is currently rated under 
Diagnostic Code 5284 as a foot injury.  The Schedule for 
Rating Disabilities (38 C.F.R. § Part 4) provides that 
arthritis is rated on the basis of limitation of motion.  In 
the absence of limitation of motion, arthritis is rated on 
the basis of involvement of major joint and minor joint 
groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The rating schedule further provides that malunion or 
nonunion of the tarsal or metatarsal bones is rated under 
Diagnostic Code 5283.  Moderate, moderately severe, and 
severe malunions or nonunions warrant 10 percent, 20 percent, 
and 30 percent disability ratings, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.

In light of the above, it is the opinion of the Board that 
additional development of the evidence is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all physicians and 
facilities that have treated or evaluated 
his right foot since June 1998.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain any medical 
records that are not already in the 
claims file, specifically to include any 
additional records from the VA Medical 
Center in Las Vegas, Nevada.

3.  The veteran should then be afforded a 
comprehensive VA orthopedic examination, 
to determine the current manifestations 
and severity of his service-connected 
right foot disorder.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies, including X-rays, 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner 
should (1) indicate whether the in-
service fracture of the right fifth 
metatarsal has resulted in a nonunion or 
malunion; (2) if the examiner determines 
that there is a nonunion or malunion, the 
examiner should indicate whether it is 
moderate, moderately severe, or severe; 
and (3) note the locations of any 
degenerative joint disease present, and 
which locations of degenerative joint 
disease are residuals of the in-service 
fracture of the right fifth metatarsal.  
The examiner should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination, or pain in the 
right foot, from the service-connected 
disability, due to repeated use or flare-
ups, and should portray these factors in 
terms of any additional loss in range of 
motion.  All findings should be reported 
in detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.  

4.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should then evaluate the 
veteran's claims under a broad 
interpretation of the applicable 
regulations and Court decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(1998), including 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, and 5383, and DeLuca v. 
Brown, 
8 Vet. App. 202 (1995); as applicable.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

